Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Thomas Alan Auld, Appellant                          Appeal from the 115th District Court of
                                                     Upshur County, Texas (Tr. Ct. No. 18889).
No. 06-21-00079-CR         v.                        Opinion delivered by Chief Justice Morriss,
                                                     Justice Stevens and Justice van Cleef
The State of Texas, Appellee                         participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgments of the court below. Therefore, we modify the trial court’s judgments as to all counts
to reflect that the appellant was convicted of second-degree felonies in each count. As modified,
the judgments of the trial court are affirmed.
       We note that the appellant, Thomas Alan Auld, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 21, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk